DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 14 recites the step of “compacting the moving sealing element to at least partially deform said sealing element prior to fitting the moving sealing element on the support frame.”  Applicant’s disclosure describes that the compactor module 73 is upstream of the fitting system 76 (figures 2 and 3; paras. [0064]-[0066]).  Accordingly, it is understood that portions of the sealing element are in a compressed state prior to that particular portion of the sealing element traveling downstream and reaching the fitting system 76 whereupon that portion of the sealing element is fitted.  However, the claimed installation method requires compacting the sealing element prior to the sealing element, generally (i.e., in its entirety), being fitted on the support frame.  Further, claim 14 has been amended to entirely omit the step of fitting the sealing element on the support frame.  
A careful reading of applicant’s disclosure reveals that compacting or compression of the sealing element cannot be accomplished without a downstream portion of the sealing element being first fitted with the support frame.  Specifically, in order to create compacting or compression of the sealing element by action of the driven roller 71 in cooperation with roller 85 there must be an opposing force downstream on the sealing element.  The opposing force is provided by, first, the downstream end of the sealing element being pressed between fitting system roller 76 and the support frame 50 and, second, the relative displacement speed of the sealing mechanism (generated by driven roller 71) and the support frame 50, where the speed of the support frame is slower than the feeding speed of 71.  If the method were performed “prior to fitting the moving sealing element on the support frame,” there no opposing force could be generated by the pressure between roller 76 and support frame 50 and therefore no compacting of the sealing element would take place. 
For the purpose of examination, the Examiner has interpreted the requirement that the step of “compacting the moving sealing element to at least partially deform said sealing element prior to fitting the moving sealing element on the support frame,” requires that compacting occurs upstream of fitting.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the fitting of the moving sealing element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 22 depends from claims 20 and 14.  Claim 14 has been amended to remove the step of “fitting the moving sealing element on the moving support frame.”  Accordingly, the reference to the “fitting” step in claim 22 lacks antecedent basis since a fitting step is not previously described or required.
Claim 22 recites the limitation "the compression of the moving sealing element" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The term “compression” is not previously used to describe the sealing element.  The term “compression” in claim 22 has been interpreted to refer to “compacting” as recited in claim 14.
Claim 23 is indefinite due to its dependence on claim 22.
Like claim 22 above, claims 24-25 each recite limitations requiring that the sealing element is “fitted” which is not described or required by claim 14 from which they depend.
Claim 25 recites the limitation “compacting the sealing element while the said moving and compacted sealing element is being fitted on the support frame.”  It is unclear how the simultaneous compacting (“while”) of claim 25 can be reconciled with the requirement of claim 14 that the compacting occurs prior to fitting.  Specifically, the act of “compacting” the sealing element in claim 25 conflicts with the previous act of “compacting” in claim 14.  It is unclear if claim 25 is reciting a second compacting step, or that the sealing element is maintained in a compacted state at the moment of fitting to the support frame.
Claim 25 recites the limitation "the said moving and compacted sealing element" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  The term “the said moving and compacted sealing element" is not previously defined.
Claim 26 recites the limitation "the fitting of the sealing element comprising" in line.  There is insufficient antecedent basis for this limitation in the claim.  As discussed above, claim 14 does not include a “fitting” step.  Accordingly, claim 26 attempts to further limit a fitting step which is not previously described or required in claims 14 and 20.
Claim 26 recites the limitation "the said moving and compacted sealing element" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The term “the said moving and compacted sealing element" is not previously defined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-16, 20 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Goedderz et al. (US Patent No. 5,031,293).


Claim 14:
	Goedderz teaches a method for installing a resilient sealing element (7) on a support frame (6), the method comprising: moving the sealing element through a sealing mechanism (12) (figures 1, 4-8; movement of seal through robot hand 12) at a first speed (c. 3, l. 28-29, 59-68 and c. 4, l. 27-41); displacing the support frame relative to the sealing mechanism (figures 1, 4-8; relative movement between robot hand and frame) at a second speed, the second speed being slower than the first speed (c. 3, l. 28-29, 59-68 and c. 4, l. 27-41; “the speed of the seal drive rollers 50, 52 and 54 is such, in relation to the angular movement of the robot arm, that the seal 7 is slightly compressed, lengthwise, as it is laid on the flange 6”); compacting the moving sealing element to at least partially deform said sealing element (c. 3, l. 59-68) prior to fitting the moving sealing element on the support frame (the sealing element is compacted between driven rollers 50, 52, 54 and the fitted end such that the compacting occurs upstream of the fitting; figures 1, 7 and 8; c. 4, l. 27-41).
Claim 15:
	Goedderz teaches activating movement of the sealing element to synchronize with movement of the support frame (c. 2, l. 43-58); deactivating movement of the sealing element when no support frame is present (c. 5, l. 1-40).
Claim 16:
	Goedderz teaches the activating of movement of the sealing element further comprising pivoting an engaging member (40A, figure 4) to enable traction of the sealing element (figures 4-8).

Claim 20:
	Goedderz teaches detecting a presence of the support frame (c. 2, l. 43-65).
Claim 22:
	Goedderz teaches the compression of the moving sealing element being performed upstream from the fitting of the moving sealing element (the sealing element is compacted between driven rollers 50, 52, 54 and the fitted end such that the compacting occurs upstream of the fitting; figures 1, 7 and 8; c. 4, l. 27-41).
Claim 23:
	Goedderz teaches the compacting of the moving sealing element being performed by a compactor module (the sealing element is compacted between driven rollers 50, 52, 54 and the fitted end such that the compacting occurs upstream of the fitting; figures 1, 7 and 8; c. 4, l. 27-41).
Claim 24:
	Goedderz teaches the compacting of the moving sealing element longitudinally compressing the sealing element fitted on the support frame (c. 3, l. 28-29, 59-68 and c. 4, l. 27-41; “the speed of the seal drive rollers 50, 52 and 54 is such, in relation to the angular movement of the robot arm, that the seal 7 is slightly compressed, lengthwise, as it is laid on the flange 6”).
Claim 25:
	Goedderz teaches compacting the sealing element while the said moving and compacted sealing element is being fitted on the support frame (c. 3, l. 28-29, 59-68 and c. 4, l. 27-41; “the speed of the seal drive rollers 50, 52 and 54 is such, in relation to the angular movement of the robot arm, that the seal 7 is slightly compressed, lengthwise, as it is laid on the flange 6”).

Claim(s) 14, 15, 17 and 20-25 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Bauer et al. (US 2018/0120171).
Claim 14:
	Bauer teaches a method (abstract) for installing a resilient sealing element (2) on a support frame (3), the method comprising: moving the sealing element through a sealing mechanism (movement of the seal through the head 7 by driven rollers 21 to presser roller 22; para. [0040]) at a first speed (paras. [0040]-[0041], speed determined by driven rollers and varied depending on application location); displacing the support frame relative to the sealing mechanism (relative movement between the head 7 and the door 3) at a second speed, the second speed being slower than the first speed (para. [0041] teaches that the relative speeds of the seal feed and the head travel are adjusted between 95% and 104% relative to each other depending on the segment of the door); compacting the moving sealing element, to at least partially deform said sealing element (paras. [0040]-[0041]; in sections exceeding 100% the seal is compacted) prior to fitting the moving sealing element on the support frame (paras. [0039]-[0041]).
Claim 15:
	Bauer teaches activating movement of the sealing element to synchronize with movement of the support frame (paras. [0039]-[0041]); deactivating movement of the sealing element when no support frame is present (para. [0041]).
Claim 17:
	Bauer teaches a ratio of the first speed and the second speed ranging between 1.01 and 1.05 (para. [0041]; at least segments 3.2 (104%) and segment 3.6 (103%).
Claim 20:
	Bauer teaches detecting presence of the support frame (para. [0039]).
Claim 21:
	Bauer teaches cutting the fitted sealing element when the support frame is detected (para. [0018]).
Claim 22:
	Bauer teaches the compression of the moving sealing element being performed upstream from the fitting of the moving sealing element (paras. [0040]-[0041]; in sections exceeding 100% the seal is compacted between driven rollers 21 and presser roller 22).
Claim 23:
	Bauer teaches the compacting of the moving sealing element being performed by a compactor module (paras. [0040]-[0041]; in sections exceeding 100% the seal is compacted between driven rollers 21 and presser roller 22 thereby acting as a “compactor module”).
Claim 24:
	Bauer teaches the compacting of the moving sealing element longitudinally compressing the sealing element fitted on the support frame (paras. [0040]-[0041]; in sections exceeding 100% the seal is compacted between driven rollers 21 and presser roller 22).


Claim 25:
	Bauer teaches compacting the sealing element while the said moving and compacted sealing element is being fitted on the support frame (paras. [0040]-[0041]; in sections exceeding 100% the seal is compacted between driven rollers 21 and presser roller 22 and is in a compacted state at 22 during fitting).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goedderz in view of Bauer.
Claim 17:
	Goedderz the method above and that the seal feed speed is slightly higher than the head travel speed in order to provide the seal under slight compression (c. 4, l. 27-41) but fails to explicitly teach that a ratio of the first speed and the second speed ranges between 1.01 and 1.05.
Bauer teaches a method (abstract) for applying a sealing element (2) to a support frame (3) wherein a ratio of the first speed (seal feed) and the second speed (applicator head travel speed) ranges between 1.01 and 1.05 (para. [0041]; at least segments 3.2 (104%) and segment 3.6 (103%).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have selected a first speed of 1-5% greater than the second speed, as taught by Bauer, in the method of Goederz since: (a) Goedderz teaches that the first speed is slightly higher but is silent as to range; (b) Bauer is in the same field of endeavor and teaches that its slightly higher speed is 103-104% of the slower speed; and (c) both Goedderz and Bauer are concerned with applying the seal to the door frame in such a manner as to eliminate shrinkage and gapping and therefore providing a good seal.
Claim 21:
	Goedderz teaches that the sealing element is sized to fit the periphery of the door opening (c. 2, l. 43-45) but does not explicitly teach cutting the fitted sealing element when the support frame is detected.
	Bauer teaches that the seal is applied as a one-piece strip and that the seal is fed continuously from an endless application roller and cut off at the end of the last door segment to be connected to the start of the seal on the first door segment as a butt joint (para. [0018]).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have incorporated the cutting of the seal at the end of the last door section, as taught by Bauer, to the method of Goedderz in order to ensure a precise amount of sealing element is applied to the door frame such that shrinking and gapping is prevented.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goedderz in view of Komatsu et al. (US 2009/0260211).
Claim 26:
	Goedderz teaches the fitting of the sealing element comprising a groove on the sealing element for receiving the support frame (figures 2 and 3) but does not explicitly teach the reverse configuration where the fitting of the sealing element comprises a groove of the support frame receiving the said moving and compacted sealing element.
	Komatsu teaches a method for mounting a sealing element (11) on a support frame (27) by fitting the seal using a roller (21) wherein the fitting of the sealing element comprises a groove (44) of the support frame (10) receiving the sealing element (11) (figures 4, 6, 9A and 9B).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have applied the method of Goedderz to other known seal and frame configurations, such as that taught by Komatsu, since: (a) Goedderz teaches a known method for fitting sealing elements to frames in a first known configuration; (b) Komatsu teaches fitting sealing elements to frames in a second known configuration; (c) one having ordinary skill in the art would recognize that the advantages of the method of Goedderz would apply to the second known configuration of Komatsu in a predictable way to yield predictable results.
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Komatsu et al. (US 2009/0260211).
Claim 26:
	Bauer teaches the fitting of the sealing element to the support frame (figures 1, 4 and 5) but does not explicitly teach that the fitting of the sealing element comprises a groove of the support frame receiving the said moving and compacted sealing element.
	Komatsu teaches a method for mounting a sealing element (11) on a support frame (27) by fitting the seal using a roller (21) wherein the fitting of the sealing element comprises a groove (44) of the support frame (10) receiving the sealing element (11) (figures 4, 6, 9A and 9B).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have applied the method of Bauer to known seal and frame configurations, such as that taught by Komatsu, since: (a) Bauer teaches a known method for fitting sealing elements to frames; (b) Komatsu teaches fitting sealing elements to frames in a known configuration; (c) one having ordinary skill in the art would recognize that the advantages of the method of Bauer would apply to other known configurations in a predictable way to yield predictable results.
Response to Arguments
Applicant's arguments filed 6/27/2022 have been fully considered but they are not persuasive.
Applicant alleges that Goedderz fails to teach “any form of mechanism which would be used to compact the sealing strip 7 prior to be received in a groove of the flange 6 as it is primarily focused on opening a gripping section 8 of the sealing strip 7 for it to receive the flange 6 through a bending motion.”  Remarks 3.  The examiner respectfully disagrees.  Goedderz teaches moving the sealing element through a sealing mechanism (12) (figures 1, 4-8; movement of seal through robot hand 12) at a first speed (c. 3, l. 28-29, 59-68 and c. 4, l. 27-41); displacing the support frame relative to the sealing mechanism (figures 1, 4-8; relative movement between robot hand and frame) at a second speed, the second speed being slower than the first speed (c. 3, l. 28-29, 59-68 and c. 4, l. 27-41; “the speed of the seal drive rollers 50, 52 and 54 is such, in relation to the angular movement of the robot arm, that the seal 7 is slightly compressed, lengthwise, as it is laid on the flange 6”).
Applicant alleges that Bauer fails to teach “in detail the application head 7 or any mechanism for the application of the seal onto the vehicle door but instead emphasises the measuring device 23 upstream of the application head 7.”  Remarks 4.  The examiner respectfully disagrees.  Bauer discloses in detail that the application head 7 includes a transport device 21 including two pairs of rollers which can be driven variably and transport the seal to a presser roller 22 which presses the seal 2 to the periphery of the component 3 (para. [0040]).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the present invention does not vary the speed of application over time) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726